Citation Nr: 0501530	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  96-36 849	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, variously diagnosed.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a chronic sore 
throat.

4.  Entitlement to service connection for tinea corpus, 
claimed as a body rash.

5.  Entitlement to service connection for plantar wart of the 
right foot.

6.  Entitlement to service connection for a kidney disorder.

7.  Entitlement to service connection for left ear hearing 
loss.

8.  Entitlement to an increased (compensable) rating for 
hearing loss of the right ear.

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision by the VA RO located 
in Montgomery, Alabama.

In April 2000, the Board denied the issues in appellate 
status.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court issued an order granting an 
unopposed motion for remand and to stay further proceedings 
filed by the VA Secretary to vacate the April 2000 decision 
and to remand it to the Board for readjudication and 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  In 
December 2001 the Board remanded the case to the RO for 
action consistent with the Court's Order.  The case was 
returned to the Board.  

In August 2003, the Board denied the veteran's claims for 
service connection, and remanded his claim for a higher 
initial rating for service-connected hearing loss of the 
right ear.  The veteran appealed to the Court.  After being 
notified of the veteran's death, the Court issued an October 
2004 order in which it vacated the Board's August 2003 
decision, and dismissed the veteran's appeal.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1954 to June 1956.

2.  On November 24, 2004 the Board was notified by the VA RO 
in Montgomery, Alabama, that the veteran died on March [redacted], 
2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


